UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7792


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMAN LEWIS BILLUPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:00-cr-00059-1)


Submitted:   February 21, 2013            Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman Lewis Billups, Appellant Pro Se. John J. Frail, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman     Lewis    Billups       appeals    the     district    court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find   no   reversible    error.        Accordingly,       we     affirm    for    the

reasons stated by the district court.               United States v. Billups,

No.    3:00-cr-00059-1    (S.D.W.      Va.      Sept.   26,     2012).      We     deny

Billups’ motion for appointment of counsel.                      We dispense with

oral    argument     because    the    facts     and    legal     contentions      are

adequately    presented    in    the    materials       before    this     court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2